Citation Nr: 1523725	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for a neck disability.

6. Entitlement to service connection for a right arm disability.

7. Entitlement to service connection for a left wrist disability.

8. Entitlement to service connection for a right wrist disability.

9. Entitlement to service connection for a left shoulder disability.
10. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1963 to June 1971 and in the Army from February 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A January 1980 Board decision denied service connection for a bilateral knee disorder.  A September 2010 rating decision reopened and denied the claim of service connection for a bilateral knee disorder.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

The Veteran was scheduled for a Board Hearing on May 5, 2014.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

In a January 2015 rating decision, the RO denied service connection for a back disability, a neck disability, a right arm disability, a left wrist disability, a right wrist disability, a left shoulder disability, and a right shoulder disability.  The Veteran filed a timely NOD in March 2015 with respect to these issues.  The RO has not issued a statement of the case (SOC) with respect to the foregoing notice of disagreement.   Therefore, remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issues of service connection for a back disability, a neck disability, a right arm disability, a left wrist disability, a right wrist disability, a left shoulder disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 1980 decision, the Board denied service connection for a bilateral knee disorder.

2. The evidence received since the January 1980 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disorder.

3. An in-service incidence of bilateral aching knees was acute and resolved.  A current bilateral knee disorder was not manifest during service and is not attributable to service.  Arthritis did not manifest during service or to a compensable degree within one year of service discharge.  

4. A bilateral hearing loss disability did not manifest in service, nor did an organic disease of the nervous system manifest in service or to a compensable degree within one year of service discharge.  A bilateral hearing loss disability is unrelated to service.


CONCLUSIONS OF LAW

1. The January 1980 Board decision denying entitlement to service connection for a bilateral knee disorder is final.  38 C.F.R. § 19.104 (1980).

2. Since the January 1980 Board decision, new and material evidence has been received, and the claim of service connection for a bilateral knee disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), 20.1105 (2014). 

3. A bilateral knee disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. A bilateral hearing loss disability was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2009 and May 2010.  The claims were last adjudicated in August 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, service personnel records, VA treatment records and examination reports, hearing testimony, and lay statements have been associated with the record.  Although the Veteran asserts that there are missing service treatment records, the Board finds no indication of missing records, as there are numerous service medical records from all periods of the Veteran's service associated with the file.

In May 2010, VA provided the Veteran with an audiology examination and obtained a medical opinion addressing whether there is any current bilateral hearing loss and if it had its onset during or was caused by active service.  The May 2010 examination and medical opinion is adequate, as the examination report thoroughly and accurately portray the extent of any current bilateral hearing loss.  The examination was conducted after a review of the claims file and with a history obtained from the Veteran.  Therefore the Board finds that this examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

In a September 2013 statement, the Veteran contended that the measurement instrument and the resulting hearing data provided in the May 2010 VA examination did not measure what it was supposed to measure and, consequently, the amount of his hearing loss was not truthfully reported.  The Veteran requested a second examination from an independent examiner.  The Board finds that the Veteran does not have the specialized knowledge, training, or experience necessary to competently testify as to the proper methods of measuring hearing loss in accordance with applicable statutes and regulations.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Veteran is not reporting a contemporaneous statement from a competent medical professional.  Moreover, there is no indication the examiner failed to follow VA practices when conducting the examination.  Accordingly, a second examination and opinion is not warranted.

A VA examination of the bilateral knees was conducted in June 1978.  VA has not afforded the Veteran another comprehensive medical examination relating to his claim of service connection for a bilateral knee disorder.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, the preponderance of the evidence is against a finding that an event, injury, or disease occurred in service or within the applicable presumptive period after service.  Since "no reasonable possibility exists that a VA examination would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Finality

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

In a January 1980 decision, the Board denied entitlement to service connection for a bilateral knee disorder because it found that there was no indication of any knee disorder during service and no current disability was demonstrated.  At the time of the decision, the evidence included service treatment records, a VA examination, a transcript of an RO hearing, statements from the Veteran's wife and neighbor, and the claim.  The Veteran's lay testimony, claim and a notation on the August 1974 Report of Medical History of aching knees were of record at the time.  The June 1978 VA examination found subjective tenderness over the patella and collateral ligaments bilaterally, with full range of motion, no effusions, no laxity, no heat, and negative drawer signs.  In essence, there was post-service evidence of bilateral knee pain, but not arthritis, but no acceptable evidence of in-service pathology or a nexus to service.  The Veteran was provided notice of the January 1980 Board decision.  That decision is final.  38 C.F.R. § 19.104 (1980).   

The evidence received since the January 1980 Board decision includes evidence that is new and material to the claim.  For example, August 2008 VA treatment records show the Veteran was diagnosed with a torn right knee medial meniscus with osteoarthritis.  October 2000 VA outpatient clinic records note the Veteran complaining of chronic left knee pain.  This new evidence addresses a reason for the previous denial, i.e., a current disability.  The credibility of this evidence is to be presumed for purposes of reopening a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.




Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

1. Bilateral knee disorder

The Veteran claims he developed a bilateral knee disorder during service.  
He claims that in 1967, as an aircraft fuel operations personnel, he fell off the flight deck of the USS Randolph and landed one story below.  See June 2009 statement. He reports that he did not go to sick call because he was not in pain at that time.  He claims that the fall caused some damage to the knee and that he has been self-medicating his left knee since service.  He also contends that he complained about his left knee several times in service, he took pain pills and pain relieving ointment, and that the required daily two mile runs while in the Army exacerbated his condition.  See May 1980 statement.  In support of his claim, the Veteran asserts that he filed a claim for disability within months of his discharge from service and that VA provided him with a knee support at that time.  See September 2013 VA Form 9.

The medical history report associated with an August 1974 examination shows aching knees after prolonged standing.  This examination was conducted for reserve re-enlistment purposes.  In other medical history reports, including the March 1978 report at separation from the Army, the Veteran denied swollen or painful joints, arthritis, rheumatism, bursitis, bone joint or other deformity, and "trick" or locked knee.  The August 1974 examination and the March 1978 separation examination found the lower extremities to be normal.  An August 1975 examination report noted that at age 12, the Veteran had a psychosomatic inability to walk for a short time.  An April 1976 service treatment record notes treatment for spasm-like pain in the left gastrocnemius muscle.  The examination found a full range of motion and slight pain on motion.  The assessment was muscle spasm pain.  The Veteran was prescribed analgesic balm.  An April 1975 treatment note reveals the Veteran reporting he was assaulted in his barracks.  The examination found no evidence of trauma.

Post-service, the June 1978 VA examination record reported the Veteran's complaints of chronic, bilateral knee pain that increases with inclement weather.  The examination found subjective tenderness over the patella and collateral ligaments bilaterally, with full range of motion, no effusions, no laxity, no heat, and negative drawer signs.

A July 1990 VA treatment record shows a complaint of left knee pain for ten years.  The Veteran reported that he stands in the cement all day at work and that he uses an elastic knee support.  Examination revealed no visible swelling, some painful restriction of motion in flexion and extension, however, he was able to perform the full range of motion.  An X-ray of the left knee showed no significant bone or joint abnormality.  The assessment was arthralgia.  October 2000 VA treatment records show further reports of left knee pain and a reported history of injury to the left knee in 1976. 

August 2008 VA treatment records show the Veteran undergoing surgery for a medial meniscus tear of the right knee.  The hospital admission report noted the Veteran's history of chronic right knee pain for the past year or so, medial joint line space loss by X-ray, and current acute and chronic right knee pain with effusion. The pre- and post-operative diagnoses were torn medial meniscus of the right knee with osteoarthritis.

The record also contains a February 1979 statement from the Veteran's wife that he had "problems with his knee," and a March 1979 statement from his neighbor that the Veteran "never had any knee problems until the summer of 1978."

After a review of the evidence of record, the Board finds that service connection for a bilateral knee disorder is not warranted because the preponderance of the credible and probative evidence weighs against a finding of an in-service event, disease, or injury.  

The evidence in favor of an in-service disease or injury is the August 1974 Report of Medical History reporting that his knees ache when standing for a prolonged time, the Veteran's post-service complaints of in-service knee pain and injury from falling off a deck in the Navy, and exacerbations while running in the Army, and the statement from the Veteran's wife.  It is important to note that the August 1974 examination took place in between the Veteran's periods of active duty.  Thus, the August 1974 Report of Medical History is not probative of in-service manifestations of a bilateral knee disability.  

The evidence in favor of an in-service disease or injury is contradicted by the several reports of medical history and examination denying problems relevant to the knees and finding normal lower extremities.  These reports are credible and probative affirmative evidence that there was no disability in-service and their probative weight is greater than the evidence in favor of the claim.  Furthermore, the Board finds that the Veteran's June 2009 statement that he fell off the deck of a ship not to be credible, as the statement was made nearly 40 years after service and in the context of a claim for compensation.

Although there was reported knee pain prior to the Veteran's second period of active service, see August 1974 Report of Medical History, there was no demonstrated pathology.  Thus, regardless of whether or not the Veteran was on active duty in August 1974, the lack of pathology is strong probative evidence against the claim.  Moreover, the prior to the second period of active service, there was no disease, injury, pathology, or indicia of disease, injury, or pathology.  In such a case, the presumption of soundness does not apply.

Further evidence against the claim includes the June 1978 VA examination showing full range of motion and other normal findings except for subjective tenderness over the patella and collateral ligaments bilaterally; a July 1990 normal X-ray of the left knee; the statement by the neighbor that the Veteran did not have knee problems until the summer of 1978 (after his discharge); and the July 1990 report that the Veteran stands in cement all day at work.  Thus, the specific evidence is more credible and of greater probative weight than the Veteran's unspecific complaints of knee aches and pains in 1974 while the Veteran was not on active duty.

The credible and probative evidence is also against a finding that there were manifestations of arthritis in-service or to a compensable degree within one year of separation from service, and against continuity of symptomatology since service discharge.  More specifically, arthritis was not "noted" during service.  Furthermore, there is no credible evidence that the Veteran had characteristic manifestations of the chronic disease process during service or within one year of separation.  The credible evidence shows, rather, that the Veteran had an isolated and acute instance of knee pain in between periods of active duty that resolved.  

Because the preponderance of evidence is against a finding that there was an in-service disability or injury, service connection for a bilateral knee disorder is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

2. Bilateral hearing loss disability

The Veteran claims entitlement to service connection for a bilateral hearing loss disability due to in-service noise exposure.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the May 2010 VA audiology examination's measurements of hearing acuity demonstrate no hearing loss disability pursuant to VA standards.  Maryland CNC test scores were 94 percent for the right ear and 96 percent for the left ear.  Puretone threshold values measured in the May 2010 examination were:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
10
15
LEFT
15
15
20
15
25

The examiner concluded that the Veteran's hearing was clinically normal.  Although the Veteran claims he has hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, as shown, the symptoms he has reported are not supported by later medical professional testing.  Accordingly, the Veteran's lay statements are not competent evidence of a hearing loss disability for VA purposes.  As there is no competent evidence of a current disability, service connection for hearing loss and for an organic disease of the nervous system is not warranted.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection bilateral hearing loss.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

The application to reopen the claim of service connection for a bilateral knee disorder is granted.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As discussed above, the Veteran filed a timely NOD to a January 2015 rating decision that denied service connection for a back disability, a neck disability, a right arm disability, a left wrist disability, a right wrist disability, a left shoulder disability, and a right shoulder disability.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing entitlement to service connection for a back disability, a neck disability, a right arm disability, a left wrist disability, a right wrist disability, a left shoulder disability, and a right shoulder disability.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


